         Case 6:20-cr-00197-MC        Document 27      Filed 06/29/20    Page 1 of 2




                           UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON

                                     EUGENE DIVISION


UNITED STATES OF AMERICA                           6:20-cr-197-MC

              v.                                   INFORMATION

BRIANNE LEIGH BOOTHE,                              18 U.S.C. § 2113(a)

              Defendant.


                    THE UNITED STATES ATTORNEY CHARGES:


                                          COUNT 1
                                       (Bank Robbery)
                                     (18 U.S.C. § 2113(a))

       On or about October 21, 2019 in the District of Oregon, defendant BRIANNE LEIGH

BOOTHE did, by force, violence, and intimidation, unlawfully and knowingly take from an

employee of Oregon Community Credit Union in Eugene, Oregon, approximately $2,967.40 in

United States Currency, which was in the care, custody, control, management, and possession of

Oregon Community Credit Union, the deposits of which were then insured by the National

Credit Union Administration Board;

///

///


Information                                                                               Page 1
                                                                                  Revised April 2018
       Case 6:20-cr-00197-MC         Document 27       Filed 06/29/20    Page 2 of 2




      In violation of Title 18, United States Code, Section 2113(a).



      Dated: June 29, 2020

                                                   Respectfully submitted,

                                                   BILLY J. WILLIAMS
                                                   United States Attorney

                                                   /s/ Gavin W. Bruce_________
                                                   GAVIN W. BRUCE
                                                   Assistant United States Attorney




Information                                                                            Page 2
